Title: Petition to Botetourt, 15 December 1769
From: Washington, George
To: Botetourt, Norborne Berkeley, baron de



[c.15 December] 1769

The Petition of George Washington in behalf of himself and the Officers and Soldiers who first Imbarkd in the Service of this Colony humbly Prays:
That the 200,000 Acres of Land which was given to them by the Honble Govr Dinwiddies Proclamation bearing date the 19th of Feby 1754; May (in case your Lordship and Council shoud be of opinion, upon considering of the matter, that the reservation in behalf of the Indian Traders in the Deed of Cession to the Crown will be confirmd) be allotted them in one or more Surveys as follow—to wit—On the Monongahela & its Waters from the long Narrows up to, or above a place commonly called & known by the name of Nicholas Knots—On the New River or Great Canhawa from the Great Falls therein to the Mouth thereof—And on Sandy Creek als. great Tatteroy from the Mouth to the Mountains provided the same shall be included within the bounds of this Colony if otherwise then on the lower side of the little Canhawa the upper being part of the Lands reservd for the Traders.
Your Petitioners further pray, that they may be allowed to hold and enjoy these Lands under the Previledges and immunities with which they were Granted, and moreover that they may be at liberty to proceed to the immediate Survey of them in order to the Settlement thereof, & to prevent Emigrants from unwittingly possessing the same; but this they beg leave to observe they can in no wise do, unless your Lordship and Council will be pleasd to endulge them in the appointment of a particular Surveyor: for if it is to be done by the Surveyor of a County, the Work must, from the extensiveness of his business, be

greatly retarded; and the Expence swelld much beyond what a poor Soldier is able to bear; A Circumstance which yr Petitioners humbly conceive coud never be intended.
Your Petitioners further beg leave humbly to propose, that your Lordship woud be pleasd to Issue your Proclamation, or signify in some other Manner the necessity of ascertaining the Claims by some prefixd time, in order that each Person might be acquainted with the amount of his respective share; & have it allotted to him accordingly. And Yr Petirs as in duty bound will pray—
